DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first and a second compressing device in claims 9-14; at least one compressing device in claims 18-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 9-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitani et al. (JP 2004142501 A), hereafter referred to as “Mitani.”

Regarding Claim 1: Mitani teaches an environmental control system (Figures 1-2) comprising: a cooling circuit (paragraph [0018]) including at least one heat exchanger (2, 33, 4), wherein a first medium (bleed air from 1) is cooled within the at least one heat exchanger (2, 33, 4); and at least one compressing device operably coupled to the cooling circuit (paragraph [0018]), the at least one compressing device (3a,3b) including a first compressor (3a) and a second compressor (3b), wherein the first medium is provided to the first compressor (3a) and the second compressor (3b) in series (see Figure 1), and a temperature of the first medium provided to an inlet of the second compressor is less than the temperature of the first medium at an outlet of the first compressor (via cooling of 33). 
Regarding Claim 2: Mitani further teaches wherein the first medium (compressed bleed air from 1) is cooled within the at least one heat exchanger (2) by a second medium (ram air in 9). 
Regarding Claim 4: Mitani further teaches wherein the at least one heat exchanger (2, 33, 4) of the cooling circuit includes an intercooler heat exchanger (33), the intercooler heat exchanger (33) being located between the first compressor (3a) and the second compressor (3b) relative to a flow of the first medium (see flow from 1 in Figure 1). 
Regarding Claim 5: Mitani further teaches wherein the at least one heat exchanger (2, 33, 4) of the cooling circuit further includes a primary heat exchanger (2) located upstream from the first compressor (3a) relative to the flow of the first medium (from 1), and a secondary heat exchanger (4) located downstream of the second compressor (3b) relative to the flow of the first medium (see Figure 1). 
Regarding Claim 7: Mitani further teaches wherein within the cooling circuit (paragraph [0018]), the intercooler heat exchanger (33) and the primary heat exchanger (2) are arranged in series relative to a flow of the second medium (in the flow path of ram air channel 9, paragraph [0018, lines 1-5). 
Regarding Claim 9: Mitani teaches an environmental control system (Figures 1-2) of comprising: an inlet for receiving a first medium (from engine 1) and an outlet for delivering a conditioned flow of the first medium (see lines leading into 8) to one or more loads (8); a first compressing device (3a) and a second compressing device (3b) arranged in fluid communication with the inlet and the outlet (see Figure 1), each of the first compressing device and the second compressing device including a compressor (3a, 3b) and a turbine (5a, 5b) operably coupled via a shaft (6a, 6b), wherein in a first mode of operation, the first medium bypasses the second compressing device (via 71) and in a second mode of operation (29b closed), the first medium is provided to both the first compressing device (3a) and the second compressing device (3b) in series (see Figure 1). 
Regarding Claim 10: Mitani teaches wherein in the second mode of operation (flight), the first medium (bleed air) is provided to the turbine (5a, 5b) of the first compressing device (3a, 5a) and the turbine of the second compressing device (3b, 5b) in series (see Figure 1). 
Regarding Claim 11: Mitani teaches wherein the first medium is provided from the turbine (5a) of the first compressing device (3a and 5a) directly to the turbine (5b) of the second compressing device (3b, 5b, see Figure 1). 
Regarding Claim 12: Mitani teaches wherein in the second mode of operation (in flight), the first medium (bleed air from 1) is provided to the compressor (3a) of the first compressing device (3a) and the compressor (3b) of the second compressing device in series (see Figure 1). 
Regarding Claim 13: Mitani teaches wherein in the second mode of operation (in flight), wherein the first medium (bleed air from 1) is cooled (via 33) between the compressor of the first compressing device and the compressor of the second compressing device. 
Regarding Claim 14: Mitani teaches further comprising a cooling circuit including at least one heat exchanger (2, 33, 4), wherein the at least one heat exchanger includes an intercooler heat exchanger (33) located between the compressor of the first compressing device (3a) and the compressor of the second compressing device (3b) relative to a flow of the first medium (see Figure 1). 
Regarding Claim 16: Mitani teaches wherein the environmental control system is part of an aircraft and first mode of operation is associated with operation of the aircraft at ground conditions or at subsonic flight (engine not in much use, paragraph [0012]). 
Regarding Claim 17: Mitani teaches wherein the second mode of operation is associated with operation of the aircraft at supersonic flight or climb (engine in use, flight, paragraph [0012]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2006/01623741 A1) in view of Mitani et al. (JP 2004142501 A), hereafter referred to as “Mitani.”

Regarding Claim 1: Lui teaches an environmental control system (see Figure 1)  comprising: a cooling circuit (loop via 38) including at least one heat exchanger (34), wherein a first medium (compressed bleed air from 12) is cooled within the at least one heat exchanger (34); and at least one compressing device (38) operably coupled to the cooling circuit, the at least one compressing device including a first compressor (38). 
Lui fails to teach a second compressor, wherein the first medium is provided to the first compressor and the second compressor in series, and a temperature of the first medium provided to an inlet of the second compressor is less than the temperature of the first medium at an outlet of the first compressor. 
Mitani teaches a second compressor (3b), wherein a first medium (bleed air from 1) is provided to a first compressor (3a) and the second compressor (3b) in series, and a temperature of the first medium provided to an inlet of the second compressor is less than the temperature of the first medium at an outlet of the first compressor (via cooling in 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second compressor, wherein the first medium is provided to the first compressor and the second compressor in series, and a temperature of the first medium provided to an inlet of the second compressor is less than the temperature of the first medium at an outlet of the first compressor to the structure of Lui modified supra as taught by Mitani in order to advantageously provide additional cooling to the air (see Mitani, paragraph [0018], lines 1-6).  

Regarding Claim 2: Lui further teaches wherein the first medium (bleed air) is cooled within the at least one heat exchanger (34) by a second medium (flow into 52 to pass 52, 34, 54).

Regarding Claim 4: Lui modified supra fails to teach wherein the at least one heat exchanger of the cooling circuit includes an intercooler heat exchanger, the intercooler heat exchanger being located between the first compressor and the second compressor relative to a flow of the first medium. 
Mitani teaches at least one heat exchanger (2 and 33) of a cooling circuit (see Figure 1) includes an intercooler heat exchanger (33), the intercooler heat exchanger (33) being located between a first compressor (3a) and a second compressor (3b) relative to a flow of a first medium (bleed air from 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the at least one heat exchanger of the cooling circuit includes an intercooler heat exchanger, the intercooler heat exchanger being located between the first compressor and the second compressor relative to a flow of the first medium to the structure of Lui modified supra as taught by Mitani in order to advantageously provide additional cooling to the air (see Mitani, paragraph [0018], lines 1-6).  
Regarding Claim 5: Lui modified supra fails to teach wherein the at least one heat exchanger of the cooling circuit further includes a primary heat exchanger located upstream from the first compressor relative to the flow of the first medium, and a secondary heat exchanger located downstream of the second compressor relative to the flow of the first medium.
Mitani teaches at least one heat exchanger (2 and 33) of a cooling circuit (Figure 1) further includes a primary heat exchanger (2) located upstream from a first compressor (3a) relative to the flow of a first medium (bleed air from 1), and a secondary heat exchanger (4) located downstream of a second compressor (3b) relative to the flow of the first medium (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the at least one heat exchanger of the cooling circuit further includes a primary heat exchanger located upstream from the first compressor relative to the flow of the first medium, and a secondary heat exchanger located downstream of the second compressor relative to the flow of the first medium to the structure of Lui modified supra as taught by Mitani in order to advantageously provide additional cooling to the air (see Mitani, paragraph [0018], lines 1-6).  

Regarding Claim 6: Lui modified supra fails to teach wherein within the cooling circuit, the primary heat exchanger and the intercooler heat exchanger are arranged in parallel relative to a flow of the second medium.


Lui modified supra however, disclose that aforementioned elements of the environmental control system in series. Therefore, the placement of the aforementioned elements in parallel would be a rearrangement of parts. Therefore, since the general conditions of the claim, were disclosed in the prior art by Lui modified supra, it is not inventive to discover a rearrangement of parts, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control system disclosed by Lui modified supra having the elements in parallel. Furthermore, the rearrangement of parts is recognized by the Examiner to be obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A  and 2144.04 VI A and C. 


Regarding Claim 7: Lui modified supra further teaches wherein within the cooling circuit (Figure 1 of Lui, modified by Figure 1 of Mitani), the intercooler heat exchanger (33 of Mitani) and the primary heat exchanger (34 of Lui, as applied like 2 of Mitani) are arranged in series relative to a flow of the second medium (ram air in channel 9 of Mitani). 

Regarding Claim 8: Lui modified supra fails to teach wherein within the cooling circuit, the secondary heat exchanger and the intercooler heat exchanger are arranged in parallel relative to the flow of the second medium. 


Lui modified supra however, disclose that aforementioned elements of the environmental control system in series. Therefore, the placement of the aforementioned elements in parallel would be a rearrangement of parts. Therefore, since the general conditions of the claim, were disclosed in the prior art by Lui modified supra, it is not inventive to discover a rearrangement of parts, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control system disclosed by Lui modified supra having the elements in parallel. Furthermore, the rearrangement of parts is recognized by the Examiner to be obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A  and 2144.04 VI A and C. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2006/01623741 A1) in view of Mitani et al. (JP 2004142501 A), hereafter referred “Mitani,” as applied to claim 2 above, and further in view of Behrens et al. (US 2020/0108937 A1), hereafter referred to as “Behrens.”

Regarding Claim 3: Lui modified supra fails to teach wherein the second medium is fuel. 
Behrens teaches a heat exchanger (136) for an aircraft (abstract, lines 1) wherein a second medium is fuel (paragraph [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second medium is fuel to the structure of Lui modified supra as taught by Behrens in order to advantageously provide the fuel to further cool the air coming from the engine (see Behrens, paragraph [0037], lines 1-13).  

Claims 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2006/01623741 A1) in view of Mitani et al. (JP 2004142501 A), hereafter referred “Mitani.”

Regarding Claim 9: Lui teaches an environmental control system (see Figure 1) of comprising: an inlet (14, 20 from engine 12) for receiving a first medium (compressed bleed air via 102 and 104) and an outlet for delivering a conditioned flow of the first medium to one or more loads (cabin, load source 50, paragraph [0021]); a first compressing device (32).
Lui fails to teach a second compressing device arranged in fluid communication with the inlet and the outlet, each of the first compressing device and the second compressing device including a compressor and a turbine operably coupled via a shaft, wherein in a first mode of operation, the first medium bypasses the second compressing device and in a second mode of operation, the first medium is provided to both the first compressing device and the second compressing device in series. 
Mitani teaches a first (3a) and second compressing device (3b) arranged in fluid communication with an inlet and an outlet (see Figure 1), each of the first compressing device and the second compressing device including a compressor (3a, 3b) and a turbine (5a, 5b) operably coupled via a shaft (6a,6b), wherein in a first mode of operation, a first medium (compressed bleed air) bypasses the second compressing device and in a second mode of operation (via valves 29a, 29b, see Figure 2), the first medium is provided to both the first compressing device and the second compressing device in series (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second compressing device arranged in fluid communication with the inlet and the outlet, each of the first compressing device and the second compressing device including a compressor and a turbine operably coupled via a shaft, wherein in a first mode of operation, the first medium bypasses the second compressing device and in a second mode of operation, the first medium is provided to both the first compressing device and the second compressing device in series to the structure of Lui modified supra as taught by Mitani in order to advantageously provide additional cooling to the air (see Mitani, paragraph [0018], lines 1-6).  

Regarding Claim 10: Lui teaches wherein in the second mode of operation, the first medium (bleed air) is provided to the turbine (90) of the first compressing device (32, 90) and the turbine of the second compressing device (second turbine 38). 
Lui modified supra fails to teach the first medium is provided to the first and second turbines in series. 
Mitani teaches a first medium (air from path 75) is provided to a first and second turbine in series (5a, 5b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first medium is provided to the first and second turbines in series to the structure of Lui modified supra as taught by Mitani in order to advantageously provide multistage expansion to assist in the increase compression ratio to efficiently cool air (see Mitani, paragraph [0010], lines 14-18). 

Regarding Claim 11: Lui teaches wherein the first medium (bleed air) is provided from the turbine (38 or 90) of the first compressing device (32, 38, 90) directly to the turbine of the second compressing device (second turbine 38 or 90).

Regarding Claim 12: Lui fails to teach wherein in the second mode of operation, the first medium is provided to the compressor of the first compressing device and the compressor of the second compressing device in series. 
Mitani teaches wherein a second mode of operation (in flight), a first medium (bleed air from 1) is provided to a compressor (3a) of a first compressing device (3a) and a compressor (3b) of a second compressing device in series (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein in the second mode of operation, the first medium is provided to the compressor of the first compressing device and the compressor of the second compressing device in series to the structure of Lui modified supra as taught by Mitani in order to advantageously cool air in multistage (see Mitani, abstract). 

Regarding Claim 13: Lui modified supra fails to teach wherein in the second mode of operation, wherein the first medium is cooled between the compressor of the first compressing device and the compressor of the second compressing device. 
Mitani teaches a second mode of operation (via vale 39), wherein a first medium (bleed air from 1) is cooled (via 33) between a compressor of a first compressing device (3a) and a compressor of a second compressing device (3b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein in the second mode of operation, wherein the first medium is cooled between the compressor of the first compressing device and the compressor of the second compressing device to the structure of Lui modified supra as taught by Mitani in order to advantageously provide additional cooling to the air (see Mitani, paragraph [0018], lines 1-6).  

Regarding Claim 14: Lui modified supra further comprising a cooling circuit including at least one heat exchanger, wherein the at least one heat exchanger includes an intercooler heat exchanger located between the compressor of the first compressing device and the compressor of the second compressing device relative to a flow of the first medium. 
Mitani teaches a cooling circuit (Figure 1) including at least one heat exchanger (2 and 33), wherein the at least one heat exchanger (2 and 33) includes an intercooler heat exchanger (33) located between a compressor of a first compressing device (32) and a compressor of a second compressing device (3b) relative to a flow of a first medium (bleed air from 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a cooling circuit including at least one heat exchanger, wherein the at least one heat exchanger includes an intercooler heat exchanger located between the compressor of the first compressing device and the compressor of the second compressing device relative to a flow of the first medium to the structure of Lui modified supra as taught by Mitani in order to advantageously provide additional cooling to the air (see Mitani, paragraph [0018], lines 1-6).  

Regarding Claim 16: Lui further teaches wherein the environmental control system is part of an aircraft and first mode of operation is associated with operation of the aircraft at ground conditions or at subsonic flight (paragraph [0026]). 

Regarding Claim 17: Lui further teaches wherein the second mode of operation is associated with operation of the aircraft at supersonic flight or climb (paragraph [0029], air from engine, engine in use). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2006/01623741 A1) in view of Mitani et al. (JP 2004142501 A), hereafter referred “Mitani,” as applied to claim 14 above, and further in view of Behrens et al. (US 2020/0108937 A1), hereafter referred to as “Behrens.”

Regarding Claim 15: Lui modified supra fails to teach wherein the first medium is cooled within the at least one heat exchanger by a flow of fuel. 
Lui fail to teach in each of the plurality of modes the second medium is fuel.
Behrens teaches a first medium (bleed air from 128) is cooled within at least one heat exchanger (136) by a flow of fuel (paragraph [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first medium is cooled within the at least one heat exchanger by a flow of fuel to the structure of Lui modified supra as taught by Behrens in order to advantageously provide the fuel to further cool the air coming from the engine (see Behrens, paragraph [0037], lines 1-13).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2006/01623741 A1) in view of Behrens et al. (US 2020/0108937 A1), hereafter referred to as “Behrens.”

Regarding Claim 18: Lui teaches an environmental control system (title) comprising: an inlet for receiving a first medium (compressed air) and an outlet for delivering a conditioned flow of the first medium to one or more loads (to cabin); a cooling circuit (see Figure 1) including at least one heat exchanger (34), wherein the first medium is cooled within the at least one heat exchanger (34) by a second medium (flow into 52); and at least one compressing device (32, 38, 90) operably coupled to the cooling circuit (see Figure 1), the at least one compressing device including at least one compressor (32) and at least one turbine (38 or 90), wherein the environmental control system (title) is operable in a plurality of modes (paragraph [0026], lines 1-19). 
Lui fail to teach in each of the plurality of modes the second medium is fuel.
Behrens teaches a heat exchanger (136) for an aircraft (abstract, lines 1) wherein a second medium is fuel (paragraph [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided in each of the plurality of modes the second medium is fuel to the structure of Lui as taught by Behrens in order to advantageously provide the fuel to further cool the air coming from the engine (see Behrens, paragraph [0037], lines 1-13).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US 2006/01623741 A1) in view of Behrens et al. (US 2020/0108937 A1), hereafter referred to as “Behrens,” as applied to claim 18 above, and further in view of Mitani et al. (JP 2004142501 A), hereafter referred “Mitani.”

Regarding Claim 19: Lui teaches wherein the at least one compressing device (32, 38, 90) includes a first turbine (38 or 90) and a second turbine (38 or 90), and in a first mode of the plurality of modes (paragraph [0026], lines 7-19), the first medium bypasses one of the first turbine (38 or 90) and the second turbine (38 or 90, when only through 90), and in a second mode of the plurality of modes (paragraph [0026], lines 16-19), the first medium is provided to the first turbine (38 or 90) and the second turbine (38 or 90, from 12, through 104, paragraph [0018], lines 12-15). 
Lui modified supra fails to teach the first medium is provided to the first and second turbines in series. 
Mitani teaches a first medium (air from path 75) is provided to a first and second turbine in series (5a, 5b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first medium is provided to the first and second turbines in series to the structure of Lui modified supra as taught by Mitani in order to advantageously provide multistage expansion to assist in the increase compression ratio to efficiently cool air (see Mitani, paragraph [0010], lines 14-18). 

Regarding Claim 20: Lui modified supra fails to teach wherein the at least one compressing device includes a first compressor and a second compressor, and in a first mode of the plurality of modes, the first medium is provided to at least one of the first compressor and the second compressor, and in a second mode of the plurality of modes, the first medium is provided to the first compressor and the second compressor in series.
Mitani teaches wherein a second mode of operation (in flight), a first medium (bleed air from 1) is provided to a compressor (3a) of a first compressing device (3a) and a compressor (3b) of a second compressing device in series (see Figure 1). 
Mitani teaches at least one compressing device (3a, 3b) includes a first compressor (3a) and a second compressor (3b), and in a first mode of the plurality of modes (ground, flight modes), a first medium (compressed bleed air from 1) is provided to at least one of the first compressor (3a) and the second compressor (3b) and in a second mode of the plurality of modes (flight), the first medium is provided to the first compressor and the second compressor in series (see path from 1 into 3a, 3b, see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein in the second mode of operation, the first medium is provided wherein the at least one compressing device includes a first compressor and a second compressor, and in a first mode of the plurality of modes, the first medium is provided to at least one of the first compressor and the second compressor, and in a second mode of the plurality of modes, the first medium is provided to the first compressor and the second compressor in series to the structure of Lui modified supra as taught by Mitani in order to advantageously cool air in multistage (see Mitani, abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuhn (2,777,301).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763